Citation Nr: 1625221	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.
 
2.  Entitlement to service connection for a lumbar spine disorder.
 
3.  Entitlement to service connection for a right shin disorder.
 
4.  Entitlement to service connection for a left shin disorder.
 
5.  Entitlement to service connection for a right thigh disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service from March 1989 to September 1992 and from December 1993 to April 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing has been associated with the claims file.

This case was before the Board in November 2015 when it was remanded for additional development.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains documents that are duplicative of what is contained in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.



REMAND

Unfortunately, another remand is required for this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The five service connection issues were remanded by the Board in November 2015, in pertinent part, to obtain an opinion as to the etiology of the Veteran's claimed disabilities.  Specifically, the examiner was to consider whether entitlement was warranted based on the Veteran's contentions of in-service injuries with ongoing symptomatology thereafter.  

Although the Veteran underwent a VA examination in January 2016, the examination report is inadequate for adjudication purposes.  The VA examiner reported that he reviewed the Veteran's VBMS file; however, the examiner misstated several important dates, including the Veteran's active duty dates and the date of an in-service motor vehicle accident.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment:  "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Moreover, subsequent to the January 2016 VA examination, the Veteran submitted a statement in February 2016 that she had seen chiropractors in the years since discharge; however, she was unable to provide these records as these medical providers were no longer in business.  She also stated that she has self-medicated her pain with heat, ice massages and Motrin on a regular basis since service.  The VA examiner must address the Veteran's competent lay assertions of pain since service, and that she at times self-medicated rather than seeking treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

Accordingly, another medical opinion should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.   Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion as to the etiology of the Veteran's cervical spine, lumbar spine, right shin, left shin and right thigh disabilities from a qualified VA medical professional.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any cervical spine, lumbar spine, right shin, left shin and right thigh disabilities had their onset in, or are otherwise related to, the Veteran's military service.  

The examiner must examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any right or left shin disorder is caused or aggravated by the right thigh disorder.  

The examiner must address the following service treatment records:  1) May 1989 STR indicating a pulled right thigh muscle; 2) December 1989 STR noting chronic right leg pain; 3) STRs diagnosed iliotibial sprain and iliotibial band syndrome; 4) STRs noting treatment post MVA to include complaints after April 1990.

The examiner must also address the Veteran's lay statements she injured her neck, back, shins and thigh in service and has had symptoms of disability, including pain, since service.  The examiner must also address the Veteran's statements that she has self-medicated for pain since service and that certain chiropractic treatment records are no longer available.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


